DETAILED ACTION
Claims 1-19 are presented for examination.
This office action is in response to submission of application on 10-DEC-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Gharechelou et al., “Pore types distribution and their reservoir properties in the sequence stratigraphic framework: a case study from the Oligo-Miocene Asmari Formation, SW Iran” (hereinafter ‘Gharechelou’) [2016] in view of
KATTERBAUER et al., U.S. Patent Application Publication 2018/0231681 A1 (hereinafter ‘KATTERBAUER’).

Regarding Claim 1: A method for enhancing hydrocarbon operations for a subsurface region comprising: 
Gharechelou teaches obtaining subsurface data associated with a subsurface region; (Pg. 2 right col ¶3 Gharechelou teaches obtaining core data, injection capillary pressure curves, and well logs, i.e. subsurface data of the Amari Formation in the CK oilfield, i.e. subsurface region “…This study is mainly based on data from three key wells (CK#1, CK#3, and CK#5) of the Asmari Formation in the CK oilfield. The database includes core thin sections, routine and specific core data, mercury injection capillary pressure (MICP) curves, and conventional well logs. Moreover, velocity deviation logs (VDL) (cf. Anselmetti and Eberli 1997, 1999; Assefa et al. 2003; Eberli et al. 2003; Baechle et al. 2005; Sain et al. 2008; Zhao et al. 2013) and nuclear magnetic resonance (NMR) logs are also included…”)
Gharechelou teaches quantifying pore types based on the subsurface data; (Pg. 3 right col ¶2 Gharechelou teaches using the logs, i.e. subsurface data, to determine the pore type of each thin section, i.e. quantifying pore types “…Petrophysical investigation: In this step, pore types and their relevant static and dynamic properties were characterized. Petrographic examination of 1550 thin sections (from cores) was used to investigate pore types (Choquette and Pray 1970). In addition to these core data, the velocity deviation logs (VDL) were also used to determine pore types. The VDL is calculated using both sonic and porosity logs (velocity deviation= sonic log velocity −velocity calculated from neutron porosity or density log; Anselmetti and Eberli 1999) and provides an opportunity to obtain continuous downhole information about predominant pore types…”)

    PNG
    media_image1.png
    672
    939
    media_image1.png
    Greyscale
Gharechelou teaches creating a pore type distribution based on the quantified pore types; (Pg. 14 Fig. 10 and caption Gharechelou teaches a distribution of pore types based on the quantified results, showed in Fig. 10“…Fig. 10 The distribution of the pore types in the HFUs framework by using the flow zone index (FZI) method. Interparticle, intercrystalline, and fractures have high FZI value then higher reservoir quality…”)
Gharechelou teaches creating one or more property distributions based on the pore type distribution; (Pg. 13 right col ¶3 Gharechelou teaches the pore types were classified and a pore type distribution generated (see the previous limitation), where properties of each are determined, such as porosity and permeability “…In this study, pore types were classified into six subclasses, each with specific porosity, permeability, pore size, pressure displacement (Pd), FZI, rock texture, reservoir quality, Pc, and T2 distribution (Fig. 11). Afterward, we used a sequence stratigraphic framework to extrapolate these pore types/subclasses and their relevant reservoir characteristics from well to field scales (Figs. 12, 13, and 14). Distribution of facies and diagenesis trends in each system tract and their petrophysical properties is discussed below…”)

Gharechelou does not appear to explicitly disclose
assigning one or more properties to a subsurface model based on the created one or more property distributions; and 
outputting the subsurface model along with the one or more properties.


    PNG
    media_image2.png
    441
    681
    media_image2.png
    Greyscale
However, KATTERBAUER teaches assigning one or more properties to a subsurface model based on the created one or more property distributions; and (Fig. 14 and [0026] KATTERBAUER teaches a surface model which depicts a property distribution, which for Fig. 14 is saturation, by various shading, however it is noted KATTERBAUER teaches several other properties in the other figures “…FIG. 14 depicts a comparison of the saturation exponent, m, distributions for the true, initial estimate and final estimate…”)
KATTERBAUER teaches outputting the subsurface model along with the one or more properties. ([0056] KATTERBAUER teaches the model reservoir, i.e. subsurface model is presented for the oilfield, i.e. output “…We now provide an exemplary application of the above framework in the context of a modeled reservoir. The modeled reservoir simply provides one example of any number of reservoir conditions that may be found and applied. The modeled reservoir is displayed in FIG. 3 and represents a subpart of the Abqaiq oilfield…”)
Gharechelou and KATTERBAUER are analogous art because they are from the same field of endeavor, reservoir property characterization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the creating one or more property distributions based on the pore type distribution as disclosed by Gharechelou by assigning one or more properties to a subsurface model based on the created one or more property distributions and outputting the subsurface model along with the one or more properties as disclosed by KATTERBAUER.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the reservoir characterization of traditional methods, such as the use of Archie’s Law by incorporating a better way to incorporate porosity and saturation as discussed in ¶[0003] of KATTERBAUER “…Electromagnetic techniques have found widespread application for reservoir characterization and imaging in recent decades. Technological advances have led to the ability to accurately track water fronts and displaced hydrocarbon bearing spots. Although significant improvements have been achieved in the inversion of electromagnetic techniques, making them applicable in a variety of different environments, relating them to reservoir flow properties has continued to be challenging. Archie's Law has been the standard model in relating conductivity to water saturation and formation porosity. Studies have shown, however, that Archie's exponents vary within the reservoir and undergo strong uncertainty resulting in inaccurate calibration of Archie's relationship…”
Pg. 2 left col ¶1 Gharechelou discusses a solution to the problem by characterizing the data using pore types “…In this paper, practical approach integrating geologic and petrophysical data is used for pore types determination and their variation evaluation along some wellbores of the most prolific reservoir of Iran, the Asmari Formation. For a comprehensive classification, depositional fabrics, diagenetic features, petrophysical attributes, and dynamic behaviors of rocks are considered. Recognized pore types are then mapped using a sequence stratigraphic framework to provide a reliable way for the prediction and propagation of pore types at the field scale. Results from this study are expected to be useful for static and dynamic simulation and optimization of reservoir development strategies and to enhance hydrocarbon recovery…”

Regarding Claim 2: Gharechelou and KATTERBAUER teach The method of claim 1, further comprising 
Gharechelou teaches identifying the subsurface region for pore type quantification. (Examiner interprets “quantification” in view of ¶[0037] of the specification, particularly the discussion of Pc, NMR, and MICP.
Pg. 10 right col ¶2 Gharechelou teaches the methods of Pc, NMR, and MICP, i.e. quantification for the pore types “…The capillary pressure and permeability show the dynamic behavior of reservoir rocks where they are commonly controlled by pore type distribution. In this study, the Pc and pore size distribution (PSD) data were determined for each subclass using two methods: (1) The NMR T2 distribution method and (2) special core analysis (MICP data)…”)

Regarding Claim 3: Gharechelou and KATTERBAUER teach The method of claim 1, wherein the 

    PNG
    media_image3.png
    602
    830
    media_image3.png
    Greyscale
KATTERBAUER teaches one or more property distributions comprise pore type porosity distribution. (Fig. 5 and [0017] KATTERBAUER teaches a porosity distribution based on the properties from the pore type distribution (see claim 1) “…FIG. 5 is a depiction of a true porosity distribution of the domain, the domain exhibiting strong heterogeneity in the porosity values…”)

Regarding Claim 4: Gharechelou and KATTERBAUER teach The method of claim 1, wherein the 

    PNG
    media_image4.png
    382
    597
    media_image4.png
    Greyscale
KATTERBAUER teaches one or more property distributions comprise pore type-saturation distribution. (Fig. 7 and [0019] KATTERBAUER teaches a saturation distribution based on the properties from the pore type distribution (see claim 1) “…FIG. 7 depicts an exemplary saturation distribution in 2006, 2011, 2016 and 2021…”)

Regarding Claim 5: Gharechelou and KATTERBAUER teach The method of claim 1, wherein the 

    PNG
    media_image5.png
    562
    790
    media_image5.png
    Greyscale
KATTERBAUER teaches one or more property distributions comprise pore type-permeability distribution. (Fig. 4 and [0016] KATTERBAUER teaches a permeability distribution based on the properties from the pore type distribution (see claim 1) “…FIG. 4 is a depiction of a true permeability field of Kzz of the domain…”)

Regarding Claim 6: Gharechelou and KATTERBAUER teach The method of claim 1, further comprising: 
Gharechelou teaches defining dynamic rock types from the quantified pore types; and (Pg. 15 Fig. 11 [only selected portion displayed for brevity of the Action, entire figure can be applied] Gharechelou teaches pore types classified as III/VI in the figure, are associated with rock types, such as Dolo-mudstone with associated properties)

    PNG
    media_image6.png
    284
    931
    media_image6.png
    Greyscale

Gharechelou teaches using the defined dynamic rock types in the creation of the pore type distribution. (Pg. 13 right col ¶3 Gharechelou teaches the pore type distribution is related to the facies, i.e. dynamic rock types “…The development of sedimentary environments, facies, and their frequency is the function of platform physiography and the rate of sea-level changes. Subsequently, pore type distribution is related to the facies and diagenesis trends. Therefore, the sequence stratigraphic framework seems a useful tool for the correlation of the pore types/subclasses across the wells of the CK oilfield. In other words, the integration of core and logs data with 3D geologic/sequence stratigraphic information permits a detailed 3D reservoir modeling in the field…”)

Regarding Claim 7: Gharechelou and KATTERBAUER teach The method of claim 6, further comprising: 
Gharechelou teaches generating a pore type vertical distribution from the defined dynamic rock types; and (Pg. 11 Fig. 8 [only selected portion displayed for brevity of the Action, entire figure can be applied] Gharechelou teaches the rock type in the left column denoted by the lithology and the pore type vertical distribution is denoted in the right column of the figure.)

    PNG
    media_image7.png
    253
    1036
    media_image7.png
    Greyscale

Gharechelou teaches using the pore type vertical distribution in the creation of the pore type distribution. (Pg. 10 right col ¶4 Gharechelou teaches properties of each pore class, i.e. pore type distribution is determined from the vertical log containing the pore type vertical distribution “…Using these equations, the Pc and pore radius can be calculated continuously along wellbores (Fig. 8). Moreover, other petrophysical properties in each pore subclass/type can be determined through integration of the VDL and NMR logs (Fig. 8). Here, the UBI is also projected along with the VDL…”)

Regarding Claim 8: Gharechelou and KATTERBAUER teach The method of claim 1, wherein the pore type comprise 
Gharechelou teaches two or more of microporosity, interparticle porosity, separate vugs and touching vugs. (Pg. 7 left col ¶1Gharechelou teaches microporosity, interparticle, vug types “…class I or zones with positive deviation or stiff pores. This positive deviation (VDL>500 m/s) coincides with the dominance of intraparticle, moldic, or vug pore types. (ii) Class II or zones with ±zero deviations or reference pores. This zero deviation (VDL=±500 m/s) corresponds to the superiority of microporosity, interparticle, and intercrystalline pore types…”)

Regarding Claim 9: Gharechelou and KATTERBAUER teach The method of claim 1, further comprising: 
KATTERBAUER teach creating the subsurface model associated with a subsurface region, wherein the subsurface model comprises a plurality of cells; ([0041] KATTERBAUER teach the use of cells to simulate the reservoir, i.e. subsurface model “…The system and method interfaces a reservoir simulator to the estimation framework and utilizes the well observations and conductivity attributes for updating the Archie's parameters n and m (Eq. 1) sequentially in time for the individual cells. Suitable reservoir simulators include any commercial or non-commercial reservoir simulator. The sequential estimation and the utilization of the reservoir flows prove beneficial in the estimation of the parameters using the correlation to the water saturation and other well parameters, such as water saturation and porosity…”)

    PNG
    media_image8.png
    516
    640
    media_image8.png
    Greyscale
KATTERBAUER teach assigning one or more of the properties to each of the plurality of cells. (Fig. 8 KATTERBAUER teach a model with a plurality of cells where the properties are assigned to the cells, where cementation is the property in Fig. 8)

Regarding Claim 10: Gharechelou and KATTERBAUER teach The method of claim 1, further comprising 
KATTERBAUER teach simulating fluid flow within the subsurface model based on the one or more properties. ([0041] KATTERBAUER teach modeling and simulating the flow dynamics biased on saturation, i.e. property “…The updated parameters are returned to the reservoir simulator for the next time step. The forward integration, or modeling, in time allows us to integrate the flow dynamics of the reservoir over time to better estimate the parameters n and m. For example, water saturation in the reservoir can change over time. This forward modeling allows such change to be applied to the estimation…”)

Regarding Claim 13: A system for enhancing hydrocarbon operations associated with a subsurface region, comprising: 
Gharechelou teaches obtain subsurface data associated with a subsurface region; (Pg. 2 right col ¶3 Gharechelou teaches obtaining core data, injection capillary pressure curves, and well logs, i.e. subsurface data of the Amari Formation in the CK oilfield, i.e. subsurface region “…This study is mainly based on data from three key wells (CK#1, CK#3, and CK#5) of the Asmari Formation in the CK oilfield. The database includes core thin sections, routine and specific core data, mercury injection capillary pressure (MICP) curves, and conventional well logs. Moreover, velocity deviation logs (VDL) (cf. Anselmetti and Eberli 1997, 1999; Assefa et al. 2003; Eberli et al. 2003; Baechle et al. 2005; Sain et al. 2008; Zhao et al. 2013) and nuclear magnetic resonance (NMR) logs are also included…”)
Gharechelou teaches quantify pore types based on the subsurface data; (Pg. 3 right col ¶2 Gharechelou teaches using the logs, i.e. subsurface data, to determine the pore type of each thin section, i.e. quantifying pore types “…Petrophysical investigation: In this step, pore types and their relevant static and dynamic properties were characterized. Petrographic examination of 1550 thin sections (from cores) was used to investigate pore types (Choquette and Pray 1970). In addition to these core data, the velocity deviation logs (VDL) were also used to determine pore types. The VDL is calculated using both sonic and porosity logs (velocity deviation= sonic log velocity −velocity calculated from neutron porosity or density log; Anselmetti and Eberli 1999) and provides an opportunity to obtain continuous downhole information about predominant pore types…”)
Gharechelou teaches create a pore type distribution based on the quantified pore types; (Pg. 14 Fig. 10 [shown in Claim 1] and caption Gharechelou teaches a distribution of pore types based on the quantified results, showed in Fig. 10“…Fig. 10 The distribution of the pore types in the HFUs framework by using the flow zone index (FZI) method. Interparticle, intercrystalline, and fractures have high FZI value then higher reservoir quality…”)
Gharechelou teaches create one or more property distributions based on the pore type distribution; (Pg. 13 right col ¶3 Gharechelou teaches the pore types were classified and a pore type distribution generated (see the previous limitation), where properties of each are determined, such as porosity and permeability “…In this study, pore types were classified into six subclasses, each with specific porosity, permeability, pore size, pressure displacement (Pd), FZI, rock texture, reservoir quality, Pc, and T2 distribution (Fig. 11). Afterward, we used a sequence stratigraphic framework to extrapolate these pore types/subclasses and their relevant reservoir characteristics from well to field scales (Figs. 12, 13, and 14). Distribution of facies and diagenesis trends in each system tract and their petrophysical properties is discussed below…”)

Gharechelou does not appear to explicitly disclose
assign one or more properties to a subsurface model based on the created one or more property distributions; and 
output the subsurface model along with the one or more properties.
a processor; 
an input device in communication with the processor and configured to receive input data associated with a subsurface region; 
memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to: 


    PNG
    media_image2.png
    441
    681
    media_image2.png
    Greyscale
However, KATTERBAUER teaches assign one or more properties to a subsurface model based on the created one or more property distributions; and (Fig. 14 and [0026] KATTERBAUER teaches a surface model which depicts a property distribution, which for Fig. 14 is saturation, by various shading, however it is noted KATTERBAUER teaches several other properties in the other figures “…FIG. 14 depicts a comparison of the saturation exponent, m, distributions for the true, initial estimate and final estimate…”)
KATTERBAUER teaches output the subsurface model along with the one or more properties. ([0056] KATTERBAUER teaches the model reservoir, i.e. subsurface model is presented for the oilfield, i.e. output “…We now provide an exemplary application of the above framework in the context of a modeled reservoir. The modeled reservoir simply provides one example of any number of reservoir conditions that may be found and applied. The modeled reservoir is displayed in FIG. 3 and represents a subpart of the Abqaiq oilfield…”)
KATTERBAUER teaches a processor;  an input device in communication with the processor and configured to receive input data associated with a subsurface region; memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to: ([0007] KATTERBAUER “…a processor; an input device in communication with the processor and configured to receive input data associated with a subsurface region; memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor…”)
Gharechelou and KATTERBAUER are analogous art because they are from the same field of endeavor, reservoir property characterization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the create one or more property distributions based on the pore type distribution as disclosed by Gharechelou by assign one or more properties to a subsurface model based on the created one or more property distributions and output the subsurface model along with the one or more properties and a processor;  an input device in communication with the processor and configured to receive input data associated with a subsurface region; memory in communication with the processor, the memory having a set of instructions, wherein the set of instructions, when executed by the processor, are configured to:  as disclosed by KATTERBAUER.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the reservoir characterization of traditional methods, such as the use of Archie’s Law by incorporating a better way to incorporate porosity and saturation as discussed in ¶[0003] of KATTERBAUER “…Electromagnetic techniques have found widespread application for reservoir characterization and imaging in recent decades. Technological advances have led to the ability to accurately track water fronts and displaced hydrocarbon bearing spots. Although significant improvements have been achieved in the inversion of electromagnetic techniques, making them applicable in a variety of different environments, relating them to reservoir flow properties has continued to be challenging. Archie's Law has been the standard model in relating conductivity to water saturation and formation porosity. Studies have shown, however, that Archie's exponents vary within the reservoir and undergo strong uncertainty resulting in inaccurate calibration of Archie's relationship…”
Pg. 2 left col ¶1 Gharechelou discusses a solution to the problem by characterizing the data using pore types “…In this paper, practical approach integrating geologic and petrophysical data is used for pore types determination and their variation evaluation along some wellbores of the most prolific reservoir of Iran, the Asmari Formation. For a comprehensive classification, depositional fabrics, diagenetic features, petrophysical attributes, and dynamic behaviors of rocks are considered. Recognized pore types are then mapped using a sequence stratigraphic framework to provide a reliable way for the prediction and propagation of pore types at the field scale. Results from this study are expected to be useful for static and dynamic simulation and optimization of reservoir development strategies and to enhance hydrocarbon recovery…”

Regarding Claim 14: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured to: 
Gharechelou teaches identify the subsurface region for pore type quantification. (Examiner interprets “quantification” in view of ¶[0037] of the specification, particularly the discussion of Pc, NMR, and MICP.
Pg. 10 right col ¶2 Gharechelou teaches the methods of Pc, NMR, and MICP, i.e. quantification for the pore types “…The capillary pressure and permeability show the dynamic behavior of reservoir rocks where they are commonly controlled by pore type distribution. In this study, the Pc and pore size distribution (PSD) data were determined for each subclass using two methods: (1) The NMR T2 distribution method and (2) special core analysis (MICP data)…”)

Regarding Claim 15: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured to: 
Gharechelou teaches define dynamic rock types from the quantified pore types; and (Pg. 15 Fig. 11 [shown in Claim 6, only selected portion displayed for brevity of the Action, entire figure can be applied] Gharechelou teaches pore types classified as III/VI in the figure, are associated with rock types, such as Dolo-mudstone with associated properties)
Gharechelou teaches use the defined dynamic rock types in the creation of the pore type distribution. (Pg. 13 right col ¶3 Gharechelou teaches the pore type distribution is related to the facies, i.e. dynamic rock types “…The development of sedimentary environments, facies, and their frequency is the function of platform physiography and the rate of sea-level changes. Subsequently, pore type distribution is related to the facies and diagenesis trends. Therefore, the sequence stratigraphic framework seems a useful tool for the correlation of the pore types/subclasses across the wells of the CK oilfield. In other words, the integration of core and logs data with 3D geologic/sequence stratigraphic information permits a detailed 3D reservoir modeling in the field…”)

Regarding Claim 16: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured to: 
Gharechelou teaches generate a pore type vertical distribution from the defined dynamic rock types; and (Pg. 11 Fig. 8 [shown above in claim 7, only selected portion displayed for brevity of the Action, entire figure can be applied] Gharechelou teaches the rock type in the left column denoted by the lithology and the pore type vertical distribution is denoted in the right column of the figure.)
Gharechelou teaches use the pore type vertical distribution in the creation of the pore type distribution. (Pg. 10 right col ¶4 Gharechelou teaches properties of each pore class, i.e. pore type distribution is determined from the vertical log containing the pore type vertical distribution “…Using these equations, the Pc and pore radius can be calculated continuously along wellbores (Fig. 8). Moreover, other petrophysical properties in each pore subclass/type can be determined through integration of the VDL and NMR logs (Fig. 8). Here, the UBI is also projected along with the VDL…”)

Regarding Claim 17: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured 
Gharechelou teaches quantify the pore type into two or more of microporosity, interparticle porosity, separate vugs and touching vugs. (Pg. 7 left col ¶1Gharechelou teaches microporosity, interparticle, vug types “…class I or zones with positive deviation or stiff pores. This positive deviation (VDL>500 m/s) coincides with the dominance of intraparticle, moldic, or vug pore types. (ii) Class II or zones with ±zero deviations or reference pores. This zero deviation (VDL=±500 m/s) corresponds to the superiority of microporosity, interparticle, and intercrystalline pore types…”)

Regarding Claim 18: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured to: 
KATTERBAUER teach create a subsurface model associated with a subsurface region, wherein the subsurface model comprises a plurality of cells; ([0041] KATTERBAUER teach the use of cells to simulate the reservoir, i.e. subsurface model “…The system and method interfaces a reservoir simulator to the estimation framework and utilizes the well observations and conductivity attributes for updating the Archie's parameters n and m (Eq. 1) sequentially in time for the individual cells. Suitable reservoir simulators include any commercial or non-commercial reservoir simulator. The sequential estimation and the utilization of the reservoir flows prove beneficial in the estimation of the parameters using the correlation to the water saturation and other well parameters, such as water saturation and porosity…”)
KATTERBAUER teach assign one or more of the properties to each of the plurality of cells. (Fig. 8 [shown above in Claim 9] KATTERBAUER teach a model with a plurality of cells where the properties are assigned to the cells, where cementation is the property in Fig. 8)

Regarding Claim 19: Gharechelou and KATTERBAUER teach The system of claim 13, wherein the set of instructions, when executed by the processor, are configured to 
KATTERBAUER teaches simulating fluid flow within the subsurface model based on the one or more properties. ([0041] KATTERBAUER teaches modeling and simulating the flow dynamics biased on saturation, i.e. property “…The updated parameters are returned to the reservoir simulator for the next time step. The forward integration, or modeling, in time allows us to integrate the flow dynamics of the reservoir over time to better estimate the parameters n and m. For example, water saturation in the reservoir can change over time. This forward modeling allows such change to be applied to the estimation…”)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Gharechelou et al., “Pore types distribution and their reservoir properties in the sequence stratigraphic framework: a case study from the Oligo-Miocene Asmari Formation, SW Iran” (hereinafter ‘Gharechelou’) [2016] in view of
KATTERBAUER et al., U.S. Patent Application Publication 2018/0231681 A1 (hereinafter ‘KATTERBAUER’) further in view of
Hori et al., U.S. Patent Application Publication 2017/0314385 A1 (hereinafter ‘Hori’).

Regarding Claim 11: Gharechelou and KATTERBAUER teach The method of claim 10, further comprising 

Gharechelou and KATTERBAUER do not appear to explicitly disclose
causing a well to be drilled based on the one of the outputted properties, the simulated fluid flow, and any combination thereof.

However, Hori teaches causing a well to be drilled based on the one of the outputted properties, the simulated fluid flow, and any combination thereof. ([0027] Hori teaches a sensor system using in drilling which is improved by understanding the properties of the wells, such as vugs and fractures “…The sensor systems may be used in many types of applications including coiled tubing drilling applications having logging-while -drilling bottom hole assemblies. Other applications may utilize such sensor systems in standard logging-while -drilling applications using a motor drill or in applications involving wireline logging. Embodiments of sensor systems described herein may be used with rotating bottom hole assemblies and various other types of systems for many types of formation evaluation, including petro-physical, geo-mechanical and geological aspects, porosity evaluation, elastic moduli, intrinsic and stress-induced anisotropy, borehole stress states/stability and their time-lapsed changes, formation texture, vugs, fractures, and/or other formation characteristics…”)
Gharechelou, KATTERBAUER, and Hori are analogous art because they are from the same field of endeavor, reservoir property characterization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating fluid flow within the subsurface model based on the one or more properties as disclosed by Gharechelou and KATTERBAUER by causing a well to be drilled based on the one of the outputted properties, the simulated fluid flow, and any combination thereof as disclosed by Hori.
One of ordinary skill in the art would have been motivated to make this modification in order combine additional measurement information to improve the formation evaluation and therefore the decision-making in the drilling and production as discussed by Hori in ¶[0040] “Combining the acoustic platform of sensor system 30 with other measurement information 46, e.g. resistivity, density, nuclear magnetic resonance data, can improve the overall capability of formation evaluation and drilling. Acquired data may be input into an analysis and visualization tool, thus enabling either automated or interactive interpretation and decision-making…”

Regarding Claim 12: Gharechelou and KATTERBAUER teach The method of claim 10, comprising 

Gharechelou and KATTERBAUER do not appear to explicitly disclose


However, Hori teaches performing a hydrocarbon operation based on the one of the outputted properties, the simulated fluid flow, and any combination thereof. ([0034] Hori teaches hydrocarbon production, i.e. hydrocarbon operation dependent on data of the well properties identifying pores and vugs “…For example, local libraries may be used to store data related to slowness and pulse-echo images/textures; sonic compressional and shear slowness; neutron density/porosity; and magnetic resonance. This data may be used to identify materials in pores/vugs from pilot wells and neighboring wells to further aid in geo-steering the well string, e.g. coiled tubing drilling string, thus facilitating locating of the borehole to enhance efficient hydrocarbon production.
Gharechelou, KATTERBAUER, and Hori are analogous art because they are from the same field of endeavor, reservoir property characterization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating fluid flow within the subsurface model based on the one or more properties as disclosed by Gharechelou and KATTERBAUER by performing a hydrocarbon operation based on the one of the outputted properties, the simulated fluid flow, and any combination thereof as disclosed by Hori.
One of ordinary skill in the art would have been motivated to make this modification in order combine additional measurement information to improve the formation evaluation and therefore the decision-making in the drilling and production as discussed by Hori in ¶[0040] “Combining the acoustic platform of sensor system 30 with other measurement information 46, e.g. resistivity, density, nuclear magnetic resonance data, can improve the overall capability of formation evaluation and drilling. Acquired data may be input into an analysis and visualization tool, thus enabling either automated or interactive interpretation and decision-making…”

Conclusion
Claims 1-19 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jia et al., “A Pore-Network-Modeling Approach To Predict Petrophysical Properties of Diatomaceous Reservoir Rock” [2007] teaches additional characterization of the pore types and size using the mercury-injection capillary pressure curves, as found in the specification.
Yamada et al., U.S. Patent Application Publication 2016/0155021 A1 teaches characterization of “touching vugs” and “separate vugs”.
Ross et al., “Pore Microstructure and Fluid Distribution in a Diatomaceous Reservoir” [2002] teaches additional pore type distribution and capillary pressure model.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2127